Citation Nr: 1547046	
Decision Date: 11/06/15    Archive Date: 11/13/15

DOCKET NO.  11-06 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to a compensable evaluation for headaches.

2.  Entitlement to a compensable evaluation for sinusitis.

3.  Entitlement to a compensable evaluation prior to May 3, 2010 and to an evaluation in excess of 10 percent from that date for right lower extremity radiculopathy.

4.  Entitlement to an evaluation in excess of 10 percent for gastroesophageal reflux disease (GERD).

5.  Entitlement to an evaluation in excess of 20 percent for neurogenic bladder.

6.  Entitlement to an evaluation in excess of 20 percent for a lumbosacral spine disability.

7.  Entitlement to service connection for sleep apnea, to include as secondary to GERD.

8.  Entitlement to service connection for a goiter, to include as secondary to GERD.  

9.  Entitlement to service connection for a bowel disability, including irritable bowel syndrome (IBS), to include as secondary to a lumbosacral spine disability and/or GERD.

10.  Entitlement to service connection for a respiratory disability, to include bronchitis.

11.  Whether new and material evidence has been submitted to reopen the claim of service connection for a right shoulder disability, to include trapezius muscle strain and scapular exostosis, to include as secondary to GERD and a lumbosacral spine disability.

12.  Entitlement to service connection for a right shoulder disability including trapezius muscle strain and scapular exostosis, to include as secondary to GERD and a lumbosacral spine disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel




INTRODUCTION

The Veteran had active service from November 1994 to November 1999.

This matter comes before the Board of Veterans' Appeals (Board) from February 2010, November 2012, November 2013, and November 2014 rating decisions of the above Department of Veterans Affairs (VA) Regional Office (RO).

The issues of entitlement to compensation under 38 U.S.C.A. § 1151 for a right shoulder disability, recognition of BJW as the Veteran's helpless child for the purposes of VA benefits, for additional compensation for SAW as a dependent child, and whether new and material evidence has been submitted to reopen the claim of service connection for renal cysts associated with GERD have been raised by the record in February 2009, April 2014, June 2014 and July 2014 statements, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issues of entitlement to increased evaluations for neurogenic bladder and for a lumbosacral spine disability, and to service connection for sleep apnea, a goiter, a bowel disability, and a right shoulder disability, to include trapezius muscle strain and scapular exostosis are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran's headaches are characterized by prostrating attacks occurring on an average of once a month.

2.  The Veteran's sinusitis is not characterized by one or two incapacitating episodes per year of sinusitis requiring prolonged antibiotic treatment, or three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.

3.  The Veteran's right lower extremity radiculopathy has been characterized by mild incomplete paralysis of the sciatic nerve and by pain for the entire claims period.

4.  The Veteran's GERD is characterized by persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.

5.  The record does not reflect a current respiratory disability, to include bronchitis.

6.   In an April 2004 rating decision, it was found that new and material evidence has not been submitted to reopen a previously denied claim for a right shoulder disability.

7.  Evidence added to the record since the April 2004 rating decision relates to unestablished facts necessary to substantiate the claim of service connection for a right shoulder disability, to include trapezius muscle strain and scapular exostosis, to include as secondary to GERD and a lumbosacral spine disability.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation of 30 percent, and no greater, for headaches, have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.7, 4.124a, Diagnostic Code 8100 (2015).

2.  The criteria for a compensable evaluation for sinusitis have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.7, 4.97, Diagnostic Code 6512 (2015).

3.  The criteria for an evaluation of 10 percent, and no greater, for right lower extremity radiculopathy prior to May 3, 2010 have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.7, 4.124a, Diagnostic Code 8520 (2015).

4.  The criteria for an evaluation in excess of 10 percent for right lower extremity radiculopathy from May 3, 2010 have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.7, 4.124a, Diagnostic Code 8520 (2015).

5.  The criteria for an evaluation of 30 percent, and no greater, for GERD have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.7, 4.114, Diagnostic Code 7346 (2015).

6.  The criteria for service connection for a respiratory disability, to include bronchitis, have not been met.  38 U.S.C.A. §§ 1110, 1154(a), 5103, 5107 (West 2014); 38 C.F.R §§ 3.102, 3.303 (2015).

7.  Evidence added to the record since the April 2004 rating decision, denying service connection for a right shoulder disability, is new and material, and the claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2015); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must advise that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Id.; 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.159, 3.326 (2015); see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004). 

Letters dated in April 2009, July 2009, June 2010, May 2012, and December 2013 addressed the notice requirements, and the matters were re-adjudicated in subsequent supplemental statements of the case.  

With respect to the duty to assist in this case, the Veteran's service treatment records (STRs), private treatment records, and VA treatment records have been obtained and associated with the claims file.  The Veteran was also provided with VA examinations for headaches, sinusitis, right lower extremity radiculopathy, and GERD, the reports of which have been associated with the claims file.  The examiners provided well-reasoned rationales.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

The RO did not afford the appellant a VA examination for a respiratory disability on the basis that there is already sufficient medical evidence to decide the claim, and the Board agrees.  In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court reviewed the criteria for determining when an examination is required by applicable regulation and how the Board applies 38 C.F.R. § 3.159(c).  The three salient benchmarks are: competent evidence of a current disability or recurrent symptoms; establishment of an in-service event, injury, or disease; and indication that the current disability may be associated with an in-service event.  There is no competent evidence of a current respiratory disability.  Therefore, the Board finds that the evidence of record does not trigger the necessity of an examination in order to decide this claim on the merits.  See 38 C.F.R. § 3.159(c).  As such, the Board finds that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claims and no further assistance to develop evidence is required.
  
II.  Increased Evaluations

Disability ratings are based upon VA's Schedule for Rating Disabilities as set forth in 38 C.F.R. Part 4 (2015).  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity in civil occupations.  38 U.S.C.A. § 1155 (2015).  The disability must be viewed in relation to its history.  38 C.F.R. § 4.1 (2015).  A higher evaluation shall be assigned where the disability picture more nearly approximates the criteria for the next higher evaluation.  38 C.F.R. § 4.7 (2015).

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

A.  Headaches

The Veteran is seeking a compensable evaluation for headaches.  Diagnostic Code 8100 provides ratings for migraine headaches.  Migraine headaches with less frequent attacks than the criteria for a 10 percent rating are rated as noncompensably (0 percent) disabling.  Migraine headaches with characteristic prostrating attacks averaging one in 2 months over the last several months are rated 10 percent disabling.  Migraine headaches with characteristic prostrating attacks occurring on an average once a month over last several months are rated 30 percent disabling.  Migraine headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability are rated 50 percent disabling.  38 C.F.R. § 4.124a.  

In June 2012 the Veteran had a VA examination at which she reported headaches with heartburn that occurred daily with reflux, lasted 10 minutes, and were relived with reflux control.  The pain was in the front area and on the side of the head.  A neurological exam was unremarkable.  The Veteran wrote in August 2011 that she had frequent headaches that were painful and involved pulsating.

June 2014 private treatment records indicate that the Veteran had classical migraine headaches.  Also in June 2014, the Veteran wrote that she had headaches all the time.  In November 2014 the Veteran wrote that she got headaches several days a week that required her to lay down and isolate herself.  

The Board finds that the Veteran qualifies for a 30 percent evaluation for headaches because the record shows that they have occurred at least once a month for several months.  See 38 C.F.R. § 4.124, Diagnostic Code 8100.  She does not qualify for an evaluation of 50 percent because the record does not show very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  See id.  While the Veteran has headaches several days a week and they may interfere with job related activities, the record shows that she has been able continue working.  Therefore, the headaches have not been productive of severe economic activity.

B.  Sinusitis

Diagnostic Codes 6510 (pansinusitis), 6511 (ethmoid sinusitis), 6512 (frontal sinusitis), 6513 (maxillary sinusitis), and 6514 (sphenoid sinusitis) are to be rated under the General Rating Formula for Sinusitis.  The General Rating Formula for Sinusitis provides a noncompensable (0 percent) rating for sinusitis that is detected by X-ray only.  A 10 percent rating is assigned for one or two incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 30 percent rating is assigned for three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 50 percent rating is assigned following radical surgery with chronic osteomyelitis, or; near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.  A Note to the General Rating Formula for Sinusitis provides that an incapacitating episode of sinusitis means one that requires bed rest and treatment by a physician.  38 C.F.R. § 4.97. 

At June 2009 treatment it was noted that the Veteran had a history of recurrent sinusitis.  She had frontal sinus pressure that was worse with bending, yellow nasal drainage, vertigo and fatigue.

The Veteran had a VA otolaryngology examination in October 2012.  The examiner did not indicate that there were any incapacitating episodes of sinusitis or non-incapacitating episodes characterized by headaches, pain, and purulent discharge or crusting.  A CT Scan from a few months before showed no significant sinusitis.  While there was some mild ethmoid thickening, the examiner felt that the sinuses were relatively normal.  Private treatment records from November 2013 state that the Veteran had no sinusitis symptoms.  

The Veteran does not qualify for a compensable evaluation for sinusitis because the record does not show one or two incapacitating episodes a year or three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  See 38 C.F.R. § 4.97, Diagnostic Code 6514.  

C.  Right Lower Extremity Radiculopathy

Diagnostic Code 8520 provides ratings for paralysis of the sciatic nerve.  Mild incomplete paralysis is rated 10 percent disabling; moderate incomplete paralysis is rated 20 percent disabling; moderately severe incomplete paralysis is rated 40 percent disabling; and severe incomplete paralysis, with marked muscular atrophy, is rated 60 percent disabling.  Complete paralysis of the sciatic nerve, the foot dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost, is rated 80 percent disabling.  

The term "incomplete paralysis" with this and other peripheral nerve injuries indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration. When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement; when there is bilateral involvement, the VA adjudicator is to combine the ratings for the peripheral nerves, with application of the bilateral factor.  38 C.F.R. § 4.124a.

At March 2009 treatment the Veteran complained of lower back pain that radiated to the right hip area.  At a June 2009 VA examination it was noted that the Veteran walked normally, that pain occasionally radiated down the right lateral thigh and calf, and that occasionally there was some paraesthesias of the second and third toes.  A neurological examination of the right lower extremity was normal.

In May 2010 the Veteran wrote that she could not extend her right lower extremity without it going numb and that she walked "funny" because of it.  She sometimes lost her balance, had burning pain in the right upper leg, and had stabbing pain in the feet.  The Veteran wrote in June 2010 that she had shooting pain into the lower extremities, numbness, and tingling.

The Veteran had a VA spine examination in July 2010 at which she described pain that occasionally radiated into her legs.  There was intermittent numbness of the second and third toes.  On examination gait and right lower extremity motor strength were normal.  The examiner noted that the findings were not consistent with chronic radiculopathy.

At August 2010 VA treatment the Veteran reported decreased sensation to light touch throughout the right lower extremity.  There was full strength in all major muscle groups, and gait was normal.  Reflexes were present and were symmetrical bilaterally.  EMGs from August 2010 and October 2010 VA treatment showed no electrodiagnostic findings consistent with lumbosacral radiculopathy or peripheral neuropathy.  The Veteran complained of radiating back pain at October 2011 VA treatment.  At November 2011 VA physical medicine treatment the Veteran complained of back pain with radiation to the gluteal areas.  The legs felt weak with prolonged walking and sitting.  

At January 2011 treatment the Veteran complained of leg and hip pain and was noted to have lumbar radiculopathy.  There was numbness and tingling, and the Veteran limped on the right side.  In addition, there was tenderness to palpation of the right thigh.  A sensory examination showed decreased pinprick in the right lower extremity, and a motor examination showed hamstring weakness.  At March 2011 private treatment the Veteran reported radiating pain that was worse with walking and standing.  On examination there was decreased sensation to pinprick in the S1 dermatome bilaterally.  Straight leg raising was positive on the right at 60 degrees.

The Veteran had a VA examination in October 2011 at which she reported moderate pain, paresthesias and/or dysesthesias, and numbness in the right lower extremity.  Reflexes were hyperactive in the right knee and absent in the right ankle.  On a sensory examination, the right thigh had normal sensation for light touch and the right ankle and right foot/toes had decreased sensation for light touch.  The right lower extremity nerves were normal.  An EMG study showed normal sensory, motor and tibial H-wave responses in the right lower extremity.  The needle EMG showed chronic axon loss in the L4-5 myotomes with no acute denervation and suggested an intraspinal canal lesion.  The Veteran said that the right leg went numb when she stood and that pain radiated down her legs such that she would not be able to do a physical job.  The examiner felt that the decreased sensation in the right foot was more likely than not from the L4-5 disc herniation. 

The Veteran wrote in April 2012 that walking to her car was excruciating because her leg muscles were affected by compression of the L5 nerve.  At June 2014 private treatment the Veteran complained of back pain that radiated to her thighs.  It was aggravated by movement and relieved with rest.  At an August 2014 private initial physical therapy appointment the Veteran reported increasing lower extremity radicular symptoms.  At a September 2014 VA examination for the back, the Veteran had right lower extremity radiculopathy with mild paresthesias and/or dysesthesias and numbness.  The examiner rated the radiculopathy as mild.

The Board finds that prior to May 3, 2010, the Veteran's right lower extremity radiculopathy was consistent with mild incomplete paralysis.  Therefore, she is entitled to an evaluation of 10 percent for the period prior to May 3, 2010.  See 38 C.F.R. § 4.124a, Diagnostic Code 8520.  The Veteran does not qualify for an evaluation in excess of 10 percent for the entire claims period because the record does not show that the right lower extremity radiculopathy has been commensurate with moderate incomplete paralysis or complete paralysis.  See id.  While the treatment and examination records show some decreased sensation in the right lower extremity and radiating pain, the September 2014 VA examiner felt that the radiculopathy, paresthesias and/or dysesthesias, and numbness were mild.  Furthermore, the VA examinations show that sensation to the right lower extremity has been partially intact.

D.  GERD

Diagnostic code 7346 provides ratings for hiatal hernia.  Hiatal hernia with two or more of the symptoms for the 30 percent rating of less severity is rated 10 percent disabling.  Hiatal hernia with persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health, is rated 30 percent disabling.  Hiatal hernia with symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health, is rated 60 percent disabling.  38 C.F.R. § 4.114.

Ratings under Diagnostic Codes 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348, inclusive, will not be combined with each other.  A single rating will be assigned under the diagnostic code that reflects the predominant disability picture, with elevation to the next higher rating where the severity of the overall disability warrants such elevation.  38 C.F.R. § 4.114. 

At October 2008 treatment it was noted that GERD was not controlled.  There were symptoms on a daily basis.  At May 2010 private treatment the Veteran reported chronic heartburn and that she had been on acid suppressant medications such as Zantac or Nexium since 1995.  She had belching and episodes of regurgitation.

The Veteran had a VA examination in June 2009 at which she described daily heartburn and reflux with certain foods and when lying supine.  She denied vomiting, hematemesis, melena, shoulder pain, weight loss, loss of appetite, bright red blood per rectum, or functional restrictions.  The Veteran took Maalox, Nexium, and Zantac.

The Veteran wrote in May 2010 that GERD caused her to have difficulty swallowing, chronic right arm pain, a feeling of food being trapped in her chest, shortness of breath, vomiting up stomach acid, a change of voice, distention in the stomach, excessive burping, headaches, shortness of breath, and constipation.  She usually had to take time off from work several times a month due to it.  In June 2010 the Veteran wrote that her reflux had grown out of control and that her medication dosage had been increased without effect.  She had a chronic cough with shortness of breath, and stomach acid would come back up.  The Veteran wrote in August 2011 that her GERD was completely unresponsive to any treatment.

At November 2011 VA treatment the Veteran said that her GERD had gotten worse in the past few years.  The treating physician felt that the increase in GERD symptoms were most likely caused by or a result of poor GERD control and a poor medication regimen.  She was encouraged to time her usage of Aciphex around meals and to raise the head of her bed 6 inches if there was not improvement.

The Veteran presented with severe reflux at January 2012 private treatment.  She said that she was "choking" on acid reflux the night before and stopped breathing for a short time.  Aciphex had provided some relief, but she stopped using it due to nausea.  The reflux was particularly bad when lying flat.

At March 2012 private treatment the Veteran reported a worsening of symptoms over time, including coughing with attempts to swallow, a history of heartburn, chest pain associated with dysphagia, acid reflux, a sour taste in the mouth, nocturnal awakening, and chronic cough.  The symptoms occurred frequently.  She was not having pain with swallowing, regurgitation of blood, weight loss, food impaction, achalasia, pills sticking in the esophagus, chest pain, epigastric pain, painful swallowing, wheezing, history of asthma, history of pneumonia, nausea, vomiting, and history of angina.  Ineffective treatments included elevation of the head and medication, and symptoms were worse with caffeine.

The Veteran had a VA examination in June 2012.  It was noted that an EGD from April 2012 indicated chronic minimal esophagitis, an unremarkable stomach and duodenum, and a minimal hiatal hernia.  She took Protonix and Zantac.  Symptoms were infrequent episodes of epigastric distress, pyrosis, reflux, regurgitation, sleep disturbance, and mild nausea.  The abdomen was not tender and there was no hepatosplenomegaly.  The Veteran wrote in April 2012 that her GERD caused chronic esophagitis and hiatal hernia. 

At September 2012 VA treatment the Veteran reported having severe reflux.  April 2013 VA treatment notes state that the Veteran's GERD symptoms included epigastric burning pain, sour contents in her throat that caused her to vomit or choke, and change of voice.  She took Nexium twice a day and ranitidine in the afternoon but still had symptoms three to four times a week. 

At the October 2012 VA otolaryngology examination, the findings on examination, which included postnasal drainage, significant anterior arytenoid edema, and mild false vocal fold edema, were consistent with laryngopharyngeal reflux.  The examiner felt that they could be related to GERD.

At November 2013 treatment it was noted that the Veteran was not taking anything for GERD other than occasional Zantac and Nexium.  She was noted to have GERD refluxes all the way to her nasopharynx and sinuses.  The Veteran reported excessive sneezing, which the treating provider felt likely stemmed from reflux, given the lack of sinusitis episodes.

The Board finds that the Veteran qualifies for a 30 percent evaluation for GERD, the next highest available, because the records shows that she has had persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  See 38 C.F.R. § 4.114, Diagnostic Code 7346.  The Veteran does not qualify for a 60 percent evaluation.  GERD has not caused weight loss, hematemesis or melena with moderate anemia, or other symptom combinations productive of severe impairment of health.  See id.  At March 2012 treatment it was noted that the Veteran did not have pain with swallowing, regurgitation of blood, weight loss, food impaction, achalasia, chest pain, epigastric pain, painful swallowing, wheezing, history of asthma, nausea, or vomiting.

E.  Other Considerations

In light of the holding in Hart, supra, the Board has considered whether the Veteran is entitled to staged or additional staged ratings for her service-connected headaches, sinusitis, right lower extremity radiculopathy, and GERD, as the Court indicated can be done in this type of case.  Based upon the record, we find that at no time during the claims period have the disabilities on appeal been more disabling than as currently rated under the present decision of the Board.

In exceptional cases, an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

The Board finds that the rating criteria contemplate the severity of the Veteran's headaches, sinusitis, right lower extremity radiculopathy, and GERD.  Moreover, the record does not show marked interference with employment or frequent periods of hospitalization due to these disabilities.  

Also, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Section 3.321(b)(1) performs a gap-filling function, accounting for situations in which a veteran's overall disability picture establishes something less than total unemployability, but where the collective impact of a veteran's disabilities are nonetheless inadequately represented.  The Veteran is also service-connected for depression with anxiety, a low back disability, neurogenic bladder, pharyngitis with hoarseness, left lower extremity radiculopathy, tinnitus, and esophagitis.  However, there are no disabilities that have not been attributed to a specific service-connected condition, and no indication the ratings assigned do not represent the disability experienced.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

Finally, The Board need not determine whether a total disability rating based on individual unemployability (TDIU) is warranted as set out in Rice v. Shinseki, 22 Vet. App. 447 (2009).  The record shows that the Veteran is employed by VA.  While the record shows that there may be some interference with employment due to service-connected disabilities, there is no cogent evidence of unemployability, and further consideration of a TDIU is not warranted.

III.  Service Connection

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

The STRs do not show any complaints, treatment or diagnoses related to a respiratory disability.  On a September 1999 medical history report, the Veteran indicated that she had never had asthma or shortness of breath.  At the September 1999 discharge examination, the lungs and chest were normal.

Post-service treatment records show that the Veteran was treated for bronchitis and a cough in September 2008.  The Veteran denied wheezing, painful breathing, asthma, bronchitis, and chronic obstructive pulmonary disease/emphysema at April 2012 treatment. At November 2013 treatment it was noted that the Veteran could breathe well.

As a threshold matter in all service connection claims, there must be evidence of a current disability.  In the absence of proof of a current disability, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The record does not show that the Veteran has been diagnosed with a respiratory disability since she filed her claim.  While the Veteran was diagnosed with bronchitis in September 2008, it appears from the treatment records to have resolved as that time.  As such, service connection for this disability must be denied.

IV.  New and Material Evidence 

The Veteran's claim of entitlement to service connection for a right shoulder disability was denied by a June 2002 rating decision.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302 (2014).  However, a previously denied claim may be reopened by the submission of new and material evidence.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).  In an April 2004 rating decision, which is now final, it was found that new and material evidence had not been submitted to reopen the previously denied claim.  

New evidence is defined as evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

In Shade v. Shinseki, 24 Vet. App. 110, 118 (2010), the United States Court of Appeals for Veterans Claims (Court) stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decision makers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id. 

Courts have held that 38 C.F.R. § 3.156(b) requires that VA evaluate submissions received during the year following notice of a rating decision to determine whether they contain new and material evidence, even if the new submission may support a new claim.  See Bond v. Shinseki, 659 F.3d 1362, 1367-8 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  The Veteran did not file a notice of disagreement with the April 2004 rating decision, and no additional evidence pertinent to the issue was physically or constructively associated with the claims folder within one year of the rating decision.  See 38 C.F.R. § 3.156(b); Bond, 659 at 1367-68; see also Buie, 24 Vet. App. at 251-52.  Thus, the April 2004 rating decision became final based on the evidence then of record.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. § 20.1105 (2014).  

At the time of the April 2004 rating decision, the evidence of record included the STRs, which do not show any complaints, treatment or diagnoses related to the right shoulder.  On the September 1999 medical history report the Veteran indicated that she have never had a painful or "trick" shoulder.  The musculoskeletal system was normal at the September 1999 separation examination.  The Veteran wrote in May 2001 that she started to notice right shoulder pain six months prior to her release from service.  In October 2001, a medical officer wrote that he treated the Veteran around August 1988 for right wrist and right shoulder pain and that he thought at the time that she might be developing carpal tunnel syndrome.

At November 2001 treatment the Veteran complained of a two year history of shoulder pain.  On examination there was full range of motion without pain.  The Veteran was diagnosed with a muscle strain in the trapezius vs. true shoulder pathology.  The Veteran reported at February 2002 treatment that the onset of right shoulder symptoms was 1997 or 1998 and that she had deep shoulder pain.  At March 2002 treatment it was noted that an electrodiagnostic evaluation was unremarkable.  The Veteran had right shoulder pain and crepitus.  At April 2002 treatment the Veteran complained of right shoulder pain that had been present for three to four years.  The Veteran said at May 2002 treatment that there was no history of trauma to the right shoulder and that she developed pain and discomfort around 1997.  An orthopedist opined at July 2002 treatment that the Veteran had chronic scapulothoracic bursitis and that it was a soft tissue phenomena.

The new evidence added to the record since the April 2004 rating decision includes treatment records that do not show treatment for the right shoulder.  In February 2009 the Veteran wrote that she had chronic pain and limited motion in her right shoulder and that she felt it was directly related to GERD.  The Board finds the newly submitted theory of entitlement to service connection on a secondary basis to be new and material, within the meaning of 38 C.F.R. § 3.156(a), and the service connection claim is reopened.  See Shade, 24 Vet. App. at 117.     


ORDER

An evaluation of 30 percent for headaches is granted.

A compensable evaluation for sinusitis is denied.

An evaluation of 10 percent for right lower extremity radiculopathy prior to May 3, 2010 is granted.

An evaluation in excess of 10 percent for right lower extremity radiculopathy from to May 3, 2010 is denied.

An evaluation of 30 percent for GERD is granted.

Service connection for a respiratory disability, to include bronchitis, is denied.

New and material evidence having been submitted, the claim for service connection for a right shoulder disability, including right trapezius muscle strain and scapular exostosis, to include as secondary to GERD and a lumbosacral spine disability, is reopened, and to this extent only the appeal is granted.
REMAND

Regarding the issues of increased evaluations for neurogenic bladder and a lumbosacral spine disability, in December 2014 the Veteran submitted a notice of disagreement to the November 2014 rating decision.  However, a review of the record shows that the RO has not issued the Veteran a Statement of the Case (SOC) with respect to these issues.  Under the circumstances, the Board has no discretion and is obliged to remand these issues to the RO for the issuance of an SOC to the Veteran.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

In regards to the claims for service connection for sleep apnea, a goiter, and a bowel disability, once VA undertakes the effort to provide an examination, it must obtain a fully adequate one.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  A June 2012 VA examiner opined that sleep apnea was less likely than not proximately due to or the result of GERD.  It was noted that sleep apnea is caused by anatomic variations in the craniofacial features and the neck and a narrowing of the upper pharyngeal airway in the supine position.  GERD does not result in obstructive sleep apnea, although it could cause a sleep disturbance.  The examiner also opined that the  goiter was less likely proximately due to or a result of GERD.  No rationale was provided beyond noting that a 2008 ultrasound indicated a diagnosis of colloid cysts, a 2012 ultrasound showed adenoma, and no pathologic diagnosis was available.  The January 2012 VA examiner opined that IBS was less likely than not due to or the result of GERD because GERD had no known association with the constipation predominant in IBS.  Medical literature was cited that states that the pathophysiology of IBS remained uncertain and that there was not any organic cause.  These opinions are insufficient because the examiners did not opine whether sleep apnea, goiter, or IBS were aggravated by GERD.  See El-Amin v. Shinseki, 26 Vet. App. 136 (2013).  A VA examination must also be obtained for the claim of service connection for a right shoulder disability, and the examination report must include opinions on service connection on a secondary basis, including aggravation.  See id.

The Veteran has also claimed service connection for IBS secondary to her low back disability.  While the September 2014 VA examiner provided a negative nexus opinion, no rationale was provided.  "...[M]ost of the probative value of a medical opinion comes from its reasoning" and the Board "must be able to conclude that a medical expert has applied valid medical analysis to the significant facts of the particular case in order to reach the conclusion submitted in the medical opinion."  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Therefore, another VA examination is necessary to adjudicate these issues.

The record shows that the Veteran receives treatment through VA.  VA treatment records to May 2014 have been associated with the claims file.  Therefore, the RO should obtain all relevant VA treatment records dated from May 2014 to the present before the remaining issues are decided on the merits.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records from May 2014 to the present.

2.  Notify the Veteran that she may submit lay statements from herself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed her in-service sleep apnea, goiter, and bowel disability, as well as the nature, extent and severity of her neurogenic bladder, lumbosacral spine disability, and sinusitis, and the impact of the service-connected disabilities on her ability to work.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

3.  Invite the Veteran to submit medical and hospitalization records, medical statements, and any other medical evidence not already of record relating to her claims.  She should be provided an appropriate amount of time to submit this evidence.  There must be two attempts made to request private treatment records, and all attempts must be documented in the claims file.

4.  After completion of the above development, schedule the Veteran for an appropriate VA examination to determine the current nature, onset and likely etiology of any diagnosed right shoulder disability.  The claims file must be made available to the examiner for review prior to the examination.  All necessary tests should be conducted and the examiner should review the results of any testing prior to completion of the report.

The examiner should opine as to whether it is at least as likely as not that the Veteran's right shoulder disability is related to service.  

The examiner should opine as to whether it is at least as likely as not that the Veteran's right shoulder disability was caused or aggravated by her service-connected GERD and lumbosacral spine disability.  Aggravation is defined for these purposes as a worsening of the underlying condition versus a temporary flare-up of symptoms.

The examiner should provide a detailed rationale for any opinion expressed.  If an opinion cannot be rendered without resorting to speculation, the examiner should state why that is so, to include a recitation of any missing facts necessary to render a non-speculative opinion.

5.  Schedule the Veteran for an appropriate VA examination to determine the current nature, onset and likely etiology of sleep apnea.  The claims file must be made available to the examiner for review prior to the examination.  All necessary tests should be conducted and the examiner should review the results of any testing prior to completion of the report.

The examiner should opine as to whether it is at least as likely as not that the Veteran's sleep apnea is related to service.  

The examiner should opine as to whether it is at least as likely as not that the Veteran's sleep apnea was caused or aggravated by her service-connected GERD.  Aggravation is defined for these purposes as a worsening of the underlying condition versus a temporary flare-up of symptoms.

The examiner should provide a detailed rationale for any opinion expressed.  If an opinion cannot be rendered without resorting to speculation, the examiner should state why that is so, to include a recitation of any missing facts necessary to render a non-speculative opinion.

6.  Schedule the Veteran for an appropriate VA examination to determine the current nature, onset and likely etiology of the goiter.  The claims file must be made available to the examiner for review prior to the examination.  All necessary tests should be conducted and the examiner should review the results of any testing prior to completion of the report.

The examiner should opine as to whether it is at least as likely as not that the Veteran's goiter is related to service.  

The examiner should opine as to whether it is at least as likely as not that the Veteran's goiter was caused or aggravated by her service-connected GERD.  Aggravation is defined for these purposes as a worsening of the underlying condition versus a temporary flare-up of symptoms.

The examiner should provide a detailed rationale for any opinion expressed.  If an opinion cannot be rendered without resorting to speculation, the examiner should state why that is so, to include a recitation of any missing facts necessary to render a non-speculative opinion.

7.  Schedule the Veteran for an appropriate VA examination to determine the current nature, onset and likely etiology of her bowel disability, to include IBS.  The claims file must be made available to the examiner for review prior to the examination.  All necessary tests should be conducted and the examiner should review the results of any testing prior to completion of the report.

The examiner should opine as to whether it is at least as likely as not that the Veteran's bowel disability, to include IBS, is related to service.  

The examiner should opine as to whether it is at least as likely as not that the Veteran's bowel disability, to include IBS was caused or aggravated by her service-connected GERD and/or lumbosacral spine disability, including the medications taken for these disabilities.  Aggravation is defined for these purposes as a worsening of the underlying condition versus a temporary flare-up of symptoms.

The examiner should provide a detailed rationale for any opinion expressed.  If an opinion cannot be rendered without resorting to speculation, the examiner should state why that is so, to include a recitation of any missing facts necessary to render a non-speculative opinion.

8.  Issue the Veteran a statement of the case on her claims of entitlement to increased evaluations for neurogenic bladder and a lumbosacral spine disability, to include notification of the need to timely file a Substantive Appeal to perfect her appeal on these issues.  Allow her an opportunity to respond.

9.  Then readjudicate the appeal.  If the benefits sought on appeal are not granted in full, the RO should issue the Veteran and her representative a supplemental statement of the case and provide an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


